 Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 1 of 27 PageID #: 89



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ASHLEY HALL,                               )                 JURY TRIAL DEMANDED
                                           )
      Plaintiff,                           )
                                           )
v.                                         )      Cause No.:        4:19-cv-03197-RLW
                                           )
CITY OF LADUE, MISSOURI,                   )
Serve: Laura Rider, City Clerk             )
      9345 Clayton Road                    )
      Ladue, Missouri 63124                )
                                           )
and                                        )
                                           )
JULIA CREWS,                               )
In her individual capacity,                )
Serve: 4731 Rocky Top Lane                 )
       Hillsboro, Missouri 63050           )
                                           )
and                                        )
                                           )
KEN ANDRESKI,                              )
In his individual capacity,                )
Serve: 9345 Clayton Road                   )
        Ladue, Missouri 63124              )
                                           )
      Defendants.                          )

                            FIRST AMENDED COMPLAINT

      COMES NOW Plaintiff Ashley Hall (“Plaintiff”), by and through undersigned

counsel, and for her First Amended Complaint for Damages, hereby states as follows:

                              NATURE OF THE ACTION

      On April 23, 2019, Plaintiff Ashley Hall, an unarmed African American mother of

five, was confronted and shot in the back by City of Ladue Police Officer Julia Crews.

While she survived the shooting, she suffered grievous injuries. This is a civil rights

action brought under 42 U.S.C. § 1983 seeking monetary damages for the tortious

actions of Defendant City of Ladue Police Officer Defendant Julia Crews for her

unreasonable use of force against the Plaintiff in violation of the Fourth and Fourteenth

                                      Page 1 of 27
 Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 2 of 27 PageID #: 90



Amendments to the United States Constitution, which have left Plaintiff permanently

disabled. Plaintiff also seeks damages against the Defendant City of Ladue, Missouri,

and Defendant Ken Andreski, as Chief of Police for the City of Ladue Police Department,

for their failure to adequately train and supervise Defendant Crews and other officers,

and for Defendants custom, practice, and policy of unreasonable seizures and excessive

force.

                                       PARTIES

   1.    Plaintiff is a female individual and resident of Saint Louis County, State of

         Missouri, which is within the Eastern District of Missouri.

   2.    Defendant City of Ladue, Missouri (“Defendant City”) is a Class 3 governmental

         entity in the State of Missouri and owns, operates, manages, directs, and

         controls the City of Ladue Police Department, which employs Defendant Julia

         Crews.

   3.    Defendant Julia Crews (“Defendant P.O. Crews”) is and was at all times relevant

         to this Complaint a police officer with the City of Ladue Police Department

         (“LPD”). She is sued in her individual capacity.

   4.    All actions of Defendant P.O. Crews set forth in this Petition were done under

         color of state law.

   5.    Defendant Ken Andreski (“Defendant Chief Andreski”) is and was at all times

         relevant to this Complaint the Chief of Police with the City of Ladue Police

         Department. He is sued in his individual capacity.

   6.    On information and belief there exists a policy of insurance that encompasses

         and covers the actions of Defendants.




                                      Page 2 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 3 of 27 PageID #: 91



                                   JURISDICTION

 7.    The allegations contained in Paragraphs 1-7 are hereby realleged and

       reincorporated as if fully set forth herein.

 8.    Jurisdiction is proper in this Court, pursuant to 42 U.S.C. § 1331 and 42

       U.S.C. § 1983, because Plaintiff’s action arises under the United States

       Constitution and § 1343(a)(3) to redress the deprivation of rights secured by

       the United States Constitution.

 9.    Venue is proper in the United States District Court for the Eastern District of

       Missouri, pursuant to 28 U.S.C. § 1391(b)(2), because Plaintiff’s cause of action

       arises out of conduct that took place in the County of Saint Louis, State of

       Missouri.

 10.   Divisional venue is proper in the Eastern Division because a substantial part

       of the events leading to the claims for relief arose in the County of Saint Louis,

       and Defendants reside in the Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

 11.   This Court has supplemental jurisdiction over the included Missouri state law

       claims, pursuant to 28 U.S.C. § 1367.

 12.   Plaintiff demands a trial by jury, pursuant to Fed. R. Civ. P. 38(b).

                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 13.   The allegations contained in Paragraphs 1-13 are hereby realleged and

       reincorporated as if fully set forth herein.

 14.   On April 23, 2019, Defendant P.O. Crews was on duty and responded to a call

       for service at the Ladue Schnucks grocery store located at 8867 Ladue Road,

       City of Ladue, St. Louis County, Missouri, a location within the Eastern District

       of Missouri.




                                     Page 3 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 4 of 27 PageID #: 92



 15.   Defendant P.O. Crews responded to said area due to an alleged disturbance at

       the grocery store.

 16.   The aforementioned disturbance at Schnucks began inside the store and

       resulted in an altercation in the parking lot.

 17.   The aforementioned parking lot altercation resulted in Plaintiff being assaulted

       by Schnucks employees, who held her down on the ground.

 18.   Following the assault, Plaintiff left the immediate vicinity of the grocery store

       and began walking south through the parking lot.

 19.   Upon arriving in the parking lot located just south of the grocery store,

       Defendant P.O. Crews spotted Plaintiff.

 20.   Defendant P.O. Crews had been looking for Plaintiff due to her description

       matching that of a person of interest related to the disturbance at Schnucks.

 21.   Upon arriving at the scene, Plaintiff neither ran nor attempted to elude

       Defendant P.O. Crews.

 22.   Plaintiff instead approached Defendant P.O. Crews and attempted to report

       that she had been assaulted by Schnucks employees.

 23.   At no time in this entire course of events did Plaintiff have any weapons or

       contraband on her person.

 24.   The only items on Plaintiff’s person were birthday balloons for Plaintiff’s mother

       and a receipt for the same.

 25.   Pursuant to her Crisis Intervention Team (CIT) training, Defendant P.O. Crews

       recognized, or should have recognized, that Plaintiff appeared “altered,”

       perhaps due to a mental health crisis.




                                     Page 4 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 5 of 27 PageID #: 93



 26.   Despite this observation, Defendant P.O. Crews either forgot or ignored her CIT

       training and failed to inquire if Plaintiff is on any medication, which would have

       indicated whether Plaintiff has a diagnosable condition.

 27.   Unbeknownst to Defendant P.O. Crews, Plaintiff has a history of medically

       diagnosed strokes, which makes communication difficult for her.

 28.   Defendant P.O. Crews informed Plaintiff that she did not believe that she was

       assaulted by Schnucks employees but noticed Plaintiff had been injured and

       requested an ambulance to respond to the scene.

 29.   Shortly thereafter, Ladue Police Department Police Officer Thomas Norman

       (“Norman”) arrived on scene.

 30.   P.O. Norman commanded Plaintiff to sit on the curb.

 31.   Plaintiff followed Norman’s instruction and sat on the curb.

 32.   Paramedics from the Ladue Fire Department arrived on scene and began to

       tend Plaintiff’s injuries received as a result of the assault at the Schnucks.

 33.   Shortly thereafter, P.O. Norman radioed Ladue Police Department Lieutenant

       Brian Dieckmann (“Dieckmann”) to apprise him of the situation.

 34.   In his conversation with Lt. Dieckmann, P.O. Norman informs Lt. Dieckmann

       that he “doubts” Schnucks employees assaulted Plaintiff and that, if Schnucks

       wants to press charges, Plaintiff will “probably go to jail.”

 35.   Despite his doubts, P.O. Norman later informs Saint Louis County detectives

       that, during his interaction with Plaintiff, Plaintiff was “compliant” and

       “cooperative,” and that he did not see Plaintiff as “being aggressive.”

 36.   P.O. Norman is then ordered by Lt. Dieckmann to leave the area in order to

       assist another officer at Schnucks.




                                     Page 5 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 6 of 27 PageID #: 94



 37.   Prior to departing, P.O. Norman asks Defendant P.O. Crews if she is “good” to

       which Defendant P.O. Crews responds in the affirmative.

 38.   Following P.O. Norman’s departure, Defendant P.O. Crews’ demeanor changes.

 39.   Plaintiff had previously suffered a knee injury which made sitting difficult and

       painful. She attempted to rise from her sitting position on the curb to alleviate

       this pain but was commanded by Defendant P.O. Crews, using a loud command

       voice, to remain sitting.

 40.   Plaintiff attempted to explain to Defendant P.O. Crews that she was injured, to

       which Defendant P.O. Crews shouted, “I just want you to sit down!”.

 41.   At this time Defendant P.O. Crews, without physical aggression by the Plaintiff

       or any type of exhibition of threat, placed her hand on her firearm.

 42.   Plaintiff followed Defendant P.O. Crews’ instruction.

 43.   The pain in Plaintiff’s knee became unbearable due to sitting, so Plaintiff once

       again attempted to stand.

 44.   Defendant P.O. Crews again commanded Plaintiff to sit.

 45.   Without warning, and with no provocation or legal cause, Defendant P.O. Crews

       attempted to handcuff Plaintiff, but failed.

 46.   Plaintiff asked Defendant P.O. Crews if she was under arrest, to which

       Defendant P.O. Crews answered, “No, not yet.”

 47.   Plaintiff, understandably, began to fear for her wellbeing given the history of

       unarmed black individuals being shot by white officers, not only across the

       country, but specifically in the Saint Louis metropolitan area.

 48.   Further, the City of Ladue has a history of racial profiling, as evidenced by the

       allegations of former Chief of Police Larry White in his lawsuit against the city,




                                    Page 6 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 7 of 27 PageID #: 95



       wherein he claimed he was ordered by a city official to target and set ticket

       quotas for blacks.

 49.   Despite informing Plaintiff that she was not under arrest, Defendant P.O. Crews

       once again, suddenly and without announcement, swung her handcuffs at

       Plaintiff, successfully locking one bracelet around her wrist.

 50.   Shocked and scared, Plaintiff again asked Defendant P.O. Crews if she was

       under arrest.

 51.   Again, Defendant P.O. Crews said, “No.”

 52.   Fearing for her safety, Plaintiff pulled her arm away from Defendant P.O. Crews

       and began to run towards the proximate St. Luke’s Urgent Care where she felt

       she would be safe from this law enforcement aggression.

 53.   On a video recording Defendant P.O. Crews is heard exclaiming, “She’s running

       away!”

 54.   In addition to her Department-issued firearm, Defendant P.O. Crews also had

       on her person a variety of non-lethal weapons, including a Taser X26 (“Taser”),

       baton, and pepper spray.

 55.   Despite these non-lethal options, Defendant P.O. Crews pulled out her LPD-

       issued firearm, a Glock 9-millimeter semi-automatic pistol, raised it to eye-

       level, and fired one shot at Plaintiff, striking her in the back as she ran with

       her arms above her head.

 56.   Other than shouting, “She’s running away,” Defendant P.O. Crews gave no

       additional warning to Plaintiff that Crews was about to use deadly force.

 57.   As a result of the gunshot wound, Plaintiff dropped to the ground incapacitated.

 58.   Crews approached Plaintiff and attempted to handcuff her other hand when

       Plaintiff exclaimed, “You shot me!” Crews later explained to St. Louis County


                                    Page 7 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 8 of 27 PageID #: 96



       detectives that she thought she was using her Taser and did not realize she

       was using her 9MM gun until she saw Plaintiff Ashley Hall bleeding.

 59.   Plaintiff, in shock at being shot in the back, turned to Crews and says, “Did

       you shoot me?” to which Crews replies, “Yes, and I’m sorry.”

 60.   Had Defendant P.O. Crews exercised due care, arising out of proper training,

       she would have noticed that she was firing her firearm, as opposed to a non-

       lethal weapon. By way of example, the differences between the two include,

       but are not limited to, the following:

        a. Police officers keep their firearm on their right side in a “straight-draw”

            manner and their Taser on their left side in a “cross-draw” manner;

        b. The Taser used by P.O. Crews requires a power switch to be activated prior

            to firing;

        c. The Taser differs in size from the Glock;

        d. The Taser differs in weight from the Glock;

        e. The Taser is yellow in color while the Glock is black in color; and

        f. Plaintiff is under information and belief that the Taser has a built-in laser-

            sight while the Glock has only iron sights.

 61.   In addition to the above-enumerated differences, LPD training allegedly focuses

       on creating muscle memory in drawing and deploying the Taser and includes

       drills which necessitate the police officer to transition from their Taser to a

       firearm.

 62.   When asked about her knowledge of the Taser versus knowledge of the Glock,

       P.O. Crews informed Saint Louis County Police Department detectives that the

       LPD has quarterly firearm training and they occasionally throw in some “Taser

       stuff.”


                                     Page 8 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 9 of 27 PageID #: 97



 63.   When asked about whether the LPD requires an officer to perform the required

       daily “spark test” on the Taser, P.O. Crews informs Saint Louis County Police

       Department detectives that she “think[s] we’re supposed to,” but couldn’t recall

       the last time she performed such a test.

 64.   The LPD – and, by extension, Defendant City and Defendant Chief Andreski –

       has a policy that all officers undergo annual Taser training.

 65.   In Defendant P.O. Crews’ 13-year tenure on the force, her Taser X26 training

       history is as follows:

        a. On May 18, 2006, alleged Certified Instructor Steve Nunn trained

            Defendant P.O. Crews.       On the certificate of training, the Certified

            Instructor ID reads “00000000000000000000000;”

        b. On March 13, 2007, alleged Certified Instructor Steve Nunn trained

            Defendant P.O. Crews.       On the certificate of training, the Certified

            Instructor ID reads “00000000000000000000000;”

        c. There is no record of Defendant P.O. Crews attending Taser X26 training

            in 2008;

        d. On October 30, 2009, Detective Thomas Norman – who was on the scene

            for the occurrence that is the basis of this lawsuit – trained Defendant P.O.

            Crews;

        e. On December 3, 2010, Detective Thomas Norman again trained Defendant

            P.O. Crews;

        f. There is no record of Defendant P.O. Crews attending Taser X26 training

            in 2011;

        g. There is no record of Defendant P.O. Crews attending Taser X26 training

            in 2012;


                                    Page 9 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 10 of 27 PageID #: 98



         h. On April 1, 2013, P.O. Norman again trained Defendant P.O. Crews;

         i.   On February 22, 2014, P.O. Norman again trained Defendant P.O. Crews;

         j.   On November 18, 2015, P.O. Norman allegedly again trained Defendant

              P.O. Crews; however, there is no certificate of training for the same;

         k. On April 30, 2016, P.O. Norman allegedly again trained Defendant P.O.

              Crews; however, there is no certificate of training for the same;

         l.   On March 8, 2017, P.O. Norman allegedly again trained Defendant P.O.

              Crews; however, there is no certificate of training for the same; and

         m. On May 2, 2018, P.O. James Gehm trained Defendant P.O. Crews;

              however, there is no Certified Instructor ID on the certificate of training.

  66.   At no point prior to or after the shooting did Defendant P.O. Crews frisk Plaintiff

        for weapons or contraband, indicating that Plaintiff was a threat to neither

        herself nor others.

  67.   Furthermore, Plaintiff did nothing throughout the encounter that would justify

        the use of deadly force.

  68.   In an interview following the shooting, Defendant P.O. Crews informed Saint

        Louis County Police Department detectives that she was not physically injured

        in her encounter with Plaintiff.

  69.   Although Defendant P.O. Crews claimed that she was attempting to arrest

        Plaintiff for assault on a law enforcement officer due to Plaintiff allegedly

        pushing her, P.O. Crews informed Saint Louis County Police Department

        detectives that she could not recall what body part was allegedly pushed.

  70.   Plaintiff’s non-threatening demeanor is further corroborated by multiple

        eyewitnesses to the shooting, including but not limited to the following:




                                      Page 10 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 11 of 27 PageID #: 99



        a. According to one witness interviewed by Saint Louis County Police

           Department detectives, Plaintiff ran away from Crews and never turned

           back towards her; Plaintiff had nothing in her hands as she ran; and

           Plaintiff never reached into her pockets or waistband. Other than Plaintiff

           running away, this witness saw no action that would have put Defendant

           P.O. Crews in “harm’s way.”

        b. According to a second witness interviewed by Saint Louis County Police

           Department detectives, Plaintiff had nothing in her hands, nor did she do

           anything which could be construed as hostile or threatening towards P.O.

           Crews, such as reaching for her pockets or waistband or turning towards

           P.O. Crews while running.

        c. According to a third witness interviewed by Saint Louis County Police

           Department detectives, Plaintiff did not run towards P.O. Crews; Plaintiff

           did not reach for anything which would have potentially necessitated the

           use of deadly force; and Plaintiff had nothing in her hands which would

           have necessitated the use of deadly force.

        d. According to a fourth witness interviewed by Saint Louis County Police

           Department detectives, Plaintiff neither ran toward P.O. Crews nor did she

           have anything in her hands. This witness observed Plaintiff running away

           from P.O. Crews with her arms and hands above her shoulders until the

           moment she was shot.

        e. Crews herself admitted to Saint Louis County detectives that she had “no

           recollection” of Plaintiff turning back toward her as she ran; that Plaintiff

           possessed nothing Crews could have perceived to be a deadly weapon or




                                   Page 11 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 12 of 27 PageID #: 100



             dangerous instrument; and that Plaintiff made no furtive movements in

             the moments prior to the shooting.

  71.   One of the aforementioned witnesses indicated the only abnormal demeanor

        throughout the situation came from Defendant P.O. Crews herself.          Said

        witness described as the “most surprising thing” about the encounter was

        seeing “only fear” from Defendant P.O. Crews. This witness observed Defendant

        P.O. Crews’ fear not only in the moments following the shooting, but that

        Defendant P.O. Crews appeared scared before she shot Plaintiff Ashley Hall in

        the back.

  72.   Despite the City of Ladue being one of the wealthiest cities in the State of

        Missouri, the LPD police officers do not have the luxury of body cameras, which

        allow them to mask and cover up their wrongdoing.

  73.   Despite being equipped with a body-worn microphone that links to her vehicle’s

        dash camera, Defendant P.O. Crews failed to properly sync her microphone to

        said camera, thus allowing the LPD to further mask and cover up their officer

        wrongdoings.

  74.   Despite being equipped with a vehicle dash camera, Defendant P.O. Crews

        deliberately moved Plaintiff out of view of said camera.

  75.   Plaintiff was transported to Mercy Hospital with life-threatening and permanent

        injuries.

  76.   As a direct result of the conduct and actions of P.O. Crews, Plaintiff suffered

        catastrophic injuries including, but not limited to, the following:

         a. Gunshot wound to the abdomen;

         b. Spleen laceration, leading to its removal via splenectomy;

         c. Stomach laceration;


                                     Page 12 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 13 of 27 PageID #: 101



         d. Liver laceration;

         e. Diaphragm laceration;

         f. Cardiac arrest – Plaintiff was in a “code blue” for approximately two

              minutes while at the hospital;

         g. Atelectasis (lung collapse);

         h. Left lung contusion;

         i.   Respiratory failure;

         j.   Multiple closed fractures of ribs;

         k. An open fracture of one rib;

         l.   Acute kidney injury;

         m. Dysphagia (difficulty swallowing);

         n. Fever;

         o. Leukocytosis;

         p. Peritonitis;

         q. Persistent internal jugular clot, extending to cephalic;

         r. Shock;

         s. Thrombocytosis;

         t. Traumatic hemorrhagic shock; and

         u. Post-traumatic stress disorder.

  77.   The aforementioned injuries resulted in a hospital stay of approximately twenty

        (20) days, and will continue to require ongoing care, likely for the remainder of

        Plaintiff’s life.

  78.   Plaintiff’s spleen removal resulted in Plaintiff requiring a surgical mask in

        public in an attempt to ward off infection, causing Plaintiff embarrassment and

        humiliation.


                                      Page 13 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 14 of 27 PageID #: 102



  79.   Plaintiff has a mother and five children, all of whom are suffering as a result of

        Defendant P.O. Crews’ conduct.

  80.   At no time during the above described events did Plaintiff use any force against

        Defendant P.O. Crews or any other police officer or do anything that would have

        provided Defendant P.O. Crews with any legal basis to use force against her.

  81.   As a result of Defendant P.O. Crews’ use of force against and unreasonable

        seizure of Plaintiff, Plaintiff suffered catastrophic physical injuries and severe

        mental and emotional trauma, as described above.

  82.   There was no legal cause to justify the seizure of Plaintiff, and the seizure of

        Plaintiff was unreasonable.

  83.   There was no legal cause to justify the use of force against Plaintiff, and the

        force used against Plaintiff was unreasonable and excessive.

  84.   At all times relevant to this Complaint, the conduct of Defendants was a

        reckless disregard of Plaintiff’s rights under federal and state law.

  85.   Plaintiff is under information and belief that the aforementioned violations of

        Plaintiff’s constitutional rights is part of a pattern and practice of similar

        behavior on the part of Defendants.

  86.   As a direct and proximate result of the conduct of all Defendants, Plaintiff has

        suffered – and continues to suffer – physical and psychological harm, pain and

        suffering, personal humiliation, garden variety emotional distress, and other

        related compensatory damages.

                               COUNT I:
  THE UNLAWFUL USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
   AND FOURTEENTH AMENDMENTS, COGNIZABLE UNDER 42 U.S.C. § 1983
             As to Defendants City of Ladue and P.O. Crews

  87.   The allegations contained in Paragraphs 1-86 are hereby realleged and

        incorporated as if fully set forth herein.

                                      Page 14 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 15 of 27 PageID #: 103



  88.   Plaintiff Ashely Hall had a clearly established Constitutional Right to be free

        from the excessive use of force by Defendants.

  89.   Defendant P.O. Crews did not have probable cause to seize Plaintiff.

  90.   Defendant P.O. Crews did not have sufficient legal justification authorizing the

        use of deadly force.

  91. The use of force by Defendant P.O. Crews was unnecessary.

  92. The use of force by Defendant P.O. Crews was unreasonable under the totality

        of the circumstances, particularly because Plaintiff was not committing a

        crime, was not resisting arrest, was not acting violently or aggressively, or

        otherwise acting in a manner that posed any obvious danger to herself or

        anyone else, and therefore Defendant P.O. Crews’ conduct toward Plaintiff was

        in violation of Plaintiff’s rights under the Fourth and/or Fourteenth

        Amendments to the United States Constitution.

  93.   By shooting Plaintiff, Defendant P.O. Crews restrained Plaintiff’s freedom of

        movement.

  94.   Defendant P.O. Crews deprived Plaintiff of her right to be free from

        unreasonable seizure of her person and was a taking in violation of the Fourth

        and Fourteenth Amendments.

  95.   Defendant P.O. Crews engaged in this unlawful action with reckless or

        deliberate indifference to Plaintiff’s Fourth and Fourteenth Amendment rights.

  96.   As a direct and proximate cause of Defendant P.O. Crews’ unlawful actions,

        Plaintiff suffered damages, including but not limited to physical injury,

        emotional trauma, fear, apprehension, depression, anxiety, consternation,

        emotional distress, and concern for her own safety.

  97.   At all times, Defendant P.O. Crews acted under color of state law.


                                    Page 15 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 16 of 27 PageID #: 104



  98.   The violations of Plaintiff’s constitutional rights under the Fourth and

        Fourteenth Amendments, Plaintiff’s damages, and the conduct of Defendants

        were directly and proximately caused by the actions and/or inactions of

        Defendant City of Ladue, which has encouraged, tolerated, ratified, and has

        been deliberately indifferent to the following policies, patterns, practices, and

        customs, and the need for more or different training, supervision, investigation,

        or discipline in the areas of:

         a. Legal cause to stop, detain, arrest, and criminally charge a citizen;

         b. The use of force by police officers;

         c. The proper exercise of police powers, including, but not limited to seizures,

             the making of an arrest, and the use of force;

         d. Police officers’ use of their status as police officers to employ the use of

             force or to achieve ends not reasonably related to their police duties; and

         e. The failure of police officers to follow established policies, procedures,

             directives, and instructions regarding training, seizures, arrests, and the

             use of force.

  99. Defendant City of Ladue has a custom of failing to properly train and instruct

        its police officers, to wit:

         a. Failure to perform daily spark tests by police officers on LPD-issued

             Tasers;

         b. Failure to instruct, supervise, and confirm daily spark test performance

             by police officers on LPD-issued Tasers;

         c. Failure to adequately train police officers in the differences between the

             Taser X26 and the Glock 9-milimeter;




                                         Page 16 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 17 of 27 PageID #: 105



         d. Failure to consistently train police officers on usage and deployment of

              their LPD-issued Tasers;

         e. Failure to train police officers in considering the use of non-lethal force

              prior to escalating to lethal force;

         f. Failure to provide adequate range time and practice with the Taser,

              including but not limited to, the deliberate choice of training focused on

              the police officer pulling the Taser and immediately transitioning to the

              Glock, essentially training officers to rely on their firearm over non-lethal

              alternatives;

         g. Failure to adequately and consistently train officers in Crisis Intervention

              Team training;

         h. Failure to adequately and consistently train officers in identifying

              individuals suffering from mental health crises;

         i.   Failure to adequately and consistently train officers in handling situations

              involving individuals suffering from mental health crises;

         j.   Failure to supervise officers in their overaggressive pursuit of black versus

              white individuals, as indicated by the 2018 Missouri Attorney General’s

              Vehicle Stop Report, which places the Ladue Police Department as the

              second highest disproportion rate in the Saint Louis metropolitan area;

         k. Failing to train, supervise, and ensure that Ladue Police Department police

              officers are properly syncing their microphone system to their dash cam

              system;

         l.   Failing to train, supervise, and ensure that Ladue Police Department police

              officers are properly placing their patrol cars and persons of interest in




                                       Page 17 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 18 of 27 PageID #: 106



            such a way that allows for dash camera footage to capture officer

            interaction with individuals; and

         m. Failing to train officers to call for back up and/or support in escalating

            situations.

  100. These events, individually and collectively, put Defendant City of Ladue on

       notice that having a professional and trained police force is essential.

  101. Defendant City of Ladue knew that additional and/or different training was

       needed to avoid the assault and other constitutional deprivations like that

       suffered by the Plaintiff.

  102. Defendant City of Ladue is clearly disregarding a known and obvious

       consequence of failing to train its police officers.

  103. The failure to train evidenced by this particular assault is part of a custom and

       practice of Ladue.

  104. In its failures, Defendant City has been deliberately indifferent to the rights of

       citizens such as the Plaintiff, and those failures and customs are the moving

       force behind, and the direct and proximate cause of, the constitutional

       violations Plaintiff suffered.

  105. As a direct and proximate cause of Defendant City’s unlawful actions, Plaintiff

       suffered damages, including but not limited to physical injury, emotional

       trauma, fear, apprehension, depression, anxiety, consternation, emotional

       distress, and concern for her own safety.

  106. As shown by the foregoing, Defendant P.O. Crews’ conduct showed complete

       indifference to and/or conscious disregard for the rights of others, including

       the rights of Plaintiff, thus justifying an award of punitive damages in an




                                        Page 18 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 19 of 27 PageID #: 107



       amount sufficient to punish Defendant and/or to deter her and others similarly

       situated from such conduct in the future.

  107. Plaintiff is entitled to reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988.

  WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

  compensatory, nominal, and/or punitive (against Defendant Crews) - in such an

  amount in excess of $75,000.00 as is deemed fair and reasonable; for reasonable

  attorneys’ fees; for costs; for interest as allowed by law; and for such other and

  further relief deemed just and proper.


                                 COUNT II:
 VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS – FAILURE TO
                                   TRAIN
                   COGNIZABLE UNDER 42 U.S.C. § 1983
        As to Defendant City of Ladue and Defendant Chief Andreski

  108. The allegations contained in Paragraphs 1-107 are hereby realleged and

       incorporated as if fully set forth herein.

  109. The violations of Plaintiff’s constitutional rights under the Fourth and

       Fourteenth Amendments, Plaintiff’s damages, and the conduct of Defendants

       were directly and proximately caused by the actions and/or inactions of

       Defendant City of Ladue and Defendant Chief Andreski, which has encouraged,

       tolerated, ratified, and has been deliberately indifferent to the following policies,

       patterns, practices, and customs, and the need for more or different training,

       supervision, investigation, or discipline in the areas of:

         a. Legal cause to stop, detain, arrest, and criminally charge a citizen;

         b. The use of force by police officers;

         c. The proper exercise of police powers, including, but not limited to seizures,

            the making of an arrest, and the use of force;



                                     Page 19 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 20 of 27 PageID #: 108



         d. Police officers’ use of their status as police officers to employ the use of

            force or to achieve ends not reasonably related to their police duties; and

         e. The failure of police officers to follow established policies, procedures,

            directives, and instructions regarding training, seizures, arrests, and the

            use of force.

  110. Defendant City of Ladue and Defendant Chief Andreski had a duty and legal

       obligation to properly train those who are employed as Police Officers in its

       Department.

  111. Defendant City of Ladue’s training programs are not adequate to train its Police

       Officers to properly handle situations like the one involving Plaintiff.

  112. The actions of Defendant P.O. Crews evidence a lack of proper law enforcement

       training, in that:

         a. Officer Crews drew her service weapon without legal cause or justification;

         b. Officer Crews failed to adequately consider or utilize non-lethal force

            options as her training instructs;

         c. Officer Crews improperly and without legal cause or justification escalated

            the encounter;

         d. Officer Crews used improper, illegal, and Unconstitutional physical force

            against the Plaintiff;

         e. Officer Crews demonstrated an unfamiliarity with her firearm, in contrast

            to her Taser, which can only be the result of bad training;

         f. Officer Crews admitted to investigators that she was not complying with

            her training, which evidences a failure of the Department to supervise;

  113. The actions of Officer Crews were a direct and proximate result of their failure

       to be properly trained and supervised by the City of Ladue.


                                     Page 20 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 21 of 27 PageID #: 109



  114. Defendant City of Ladue has a custom of failing to properly train and instruct

       its police officers, to wit:

         a. Failure to perform daily spark tests by police officers on LPD-issued

              Tasers;

         b. Failure to instruct, supervise, and confirm daily spark test performance

              by police officers on LPD-issued Tasers;

         c. Failure to adequately train police officers in the differences between the

              Taser X26 and the Glock 9-milimeter;

         d. Failure to consistently train police officers on usage and deployment of

              their LPD-issued Tasers;

         e. Failure to train police officers in considering the use of non-lethal force

              prior to escalating to lethal force;

         f. Failure to provide adequate range time and practice with the Taser,

              including but not limited to, the deliberate choice of training focused on

              the police officer pulling the Taser and immediately transitioning to the

              Glock, essentially training officers to rely on their firearm over non-lethal

              alternatives;

         g. Failure to adequately and consistently train officers in Crisis Intervention

              Team training;

         h. Failure to adequately and consistently train officers in identifying

              individuals suffering from mental health crises;

         i.   Failure to adequately and consistently train officers in handling situations

              involving individuals suffering from mental health crises;

         j.   Failure to supervise officers in their overaggressive pursuit of black versus

              white individuals, as indicated by the 2018 Missouri Attorney General’s


                                       Page 21 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 22 of 27 PageID #: 110



              Vehicle Stop Report, which places the Ladue Police Department as the

              second highest disproportion rate in the Saint Louis metropolitan area;

         k. Failing to train, supervise, and ensure that Ladue Police Department police

              officers are properly syncing their microphone system to their dash cam

              system;

         l.   Failing to train, supervise, and ensure that Ladue Police Department police

              officers are properly placing their patrol cars and persons of interest in

              such a way that allows for dash camera footage to capture officer

              interaction with individuals; and

         m. Failing to train officers to call for back up and/or support in escalating

              situations.

  115. These events, individually and collectively, put Defendant City of Ladue on

       notice that having a professional and trained police force is essential.

  116. Defendant City of Ladue knew that additional and/or different training was

       needed to avoid the assault and other constitutional deprivations like that

       suffered by the Plaintiff.

  117. Defendant City of Ladue is clearly disregarding a known and obvious

       consequence of failing to train its police officers.

  118. The failure to train evidenced by this particular assault is part of a custom and

       practice of Ladue.

  119. In its failures, Defendant City has been deliberately indifferent to the rights of

       citizens such as the Plaintiff, and those failures and customs are the moving

       force behind, and the direct and proximate cause of, the constitutional

       violations Plaintiff suffered.




                                        Page 22 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 23 of 27 PageID #: 111



  120. As a direct and proximate cause of Defendant City’s unlawful actions, Plaintiff

       suffered damages, including but not limited to physical injury, emotional

       trauma, fear, apprehension, depression, anxiety, consternation, emotional

       distress, and concern for her own safety.

  121. As shown by the foregoing, Defendant P.O. Crews’, Defendant City’s, and

       Defendant Andreski’s – individually and collectively - conduct showed complete

       indifference to and/or conscious disregard for the rights of others, including

       the rights of Plaintiff, thus justifying an award of punitive damages in an

       amount sufficient to punish Defendants and/or to deter them and others

       similarly situated from such conduct in the future.

  122. Plaintiff is entitled to reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988.

  WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

  compensatory, nominal, and/or punitive – in such an amount in excess of

  $75,000.00 as is deemed fair and reasonable; for reasonable attorneys’ fees; for

  costs; for interest as allowed by law; and for such other and further relief deemed

  just and proper.

                                    COUNT III:
                                     BATTERY
                            As to Defendant P.O. Crews

  123. The allegations contained in Paragraphs 1-122 are hereby realleged and

       incorporated as if fully set forth herein.

  124. By shooting Plaintiff without probable cause, Defendant P.O. Crews subjected

       Plaintiff to harmful and offensive conduct.

  125. The physical contact caused by Defendant P.O. Crews was not invited and was

       unwelcome.

  126. Defendant P.O. Crews acted without justification or legal excuse.


                                    Page 23 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 24 of 27 PageID #: 112



  127. As a direct and proximate cause of Defendant P.O. Crews’ conduct, Plaintiff

       suffered damages, including but not limited to physical injury, emotional

       trauma, fear, apprehension, depression, anxiety, consternation, emotional

       distress, and concern for her own safety.

  128. As shown by the foregoing, Defendant P.O. Crews’ conduct showed complete

       indifference to and/or conscious disregard for the rights of others, including

       the rights of Plaintiff, thus justifying an award of punitive damages in an

       amount sufficient to punish Defendant and/or to deter her and others similarly

       situated from such conduct in the future.

  WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

  compensatory, nominal, and/or punitive – in such an amount in excess of

  $75,000.00 as is deemed fair and reasonable; for reasonable attorneys’ fees; for

  costs; for interest as allowed by law; and for such other and further relief deemed

  just and proper.

                               COUNT IV:
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                       As to Defendant P.O. Crews

  129. The allegations contained in Paragraphs 1-128 are hereby realleged and

       incorporated as if fully set forth herein.

  130. Defendant P.O. Crews had a legal duty to protect Plaintiff from injury, and

       Defendant P.O. Crews breached her duty by unconstitutionally seizing Plaintiff

       and subjecting her to deadly force.

  131. This breach was the proximate cause of damage to Plaintiff.

  132. Defendant P.O. Crews should have realized that her conduct involved an

       unreasonable risk of causing distress.




                                    Page 24 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 25 of 27 PageID #: 113



  133. Defendant P.O. Crews’ actions caused Plaintiff to reasonably fear for her own

       person and suffer emotional distress or mental injury that is medically

       diagnosable and sufficiently severe to be medically significant as a result of

       Defendant P.O. Crews’ actions.

  134. As shown by the foregoing, Defendant P.O. Crews’ conduct showed complete

       indifference to and/or conscious disregard for the rights of others, including

       the rights of Plaintiff, thus justifying an award of punitive damages in an

       amount sufficient to punish Defendant and/or to deter her and others similarly

       situated from such conduct in the future.

  WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

  compensatory, nominal, and/or punitive – in such an amount in excess of

  $75,000.00 as is deemed fair and reasonable; for reasonable attorneys’ fees; for

  costs; for interest as allowed by law; and for such other and further relief deemed

  just and proper.

                                     COUNT V:
                                   NEGLIGENCE
                            As to Defendant P.O. Crews

  135. The allegations contained in Paragraphs 1-134 are hereby realleged and

       incorporated as if fully set forth herein.

  136. Defendant P.O. Crews had a legal duty to use the least amount of reasonable

       force necessary under the circumstances, and Defendant P.O. Crews breached

       her duty by unconstitutionally seizing Plaintiff and subjecting her to deadly

       force, and was careless and negligent in one or more of the following respects:

         a. Defendant P.O. Crews failed to adequately maintain control of the scene;

         b. Defendant P.O. Crews improperly escalated the situation, as set forth

            herein;


                                    Page 25 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 26 of 27 PageID #: 114



         c. Defendant P.O. Crews used deadly force in a situation that did not give

            rise to such a use of force; and

         d. Defendant P.O. Crews mistakenly discharged her firearm instead of her

            Taser, as described herein.

  137. By failing to use the least amount of force necessary under the circumstances

       as explained above, this breach was the proximate cause of damage to Plaintiff.

  138. Defendant P.O. Crews should and/or could have realized that her conduct

       involved an unreasonable risk of causing injury.

  139. Defendant P.O. Crews’ actions caused Plaintiff serious injury and damage, as

       described herein; Plaintiff required treatment and will require treatment in the

       future; Plaintiff’s ability to work, labor, and enjoy life has and will be impaired,

       all to her detriment and damage; Plaintiff incurred treatment expenses in an

       amount not yet determined and will incur treatment expenses in the future.

  140. As shown by the foregoing, Defendant P.O. Crews’ conduct showed complete

       indifference to and/or conscious disregard for the rights of others, including

       the rights of Plaintiff, thus justifying an award of punitive damages in an

       amount sufficient to punish Defendant and/or to deter her and others similarly

       situated from such conduct in the future.

  WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

  compensatory, nominal, and/or punitive – in such an amount in excess of

  $75,000.00 as is deemed fair and reasonable; for reasonable attorneys’ fees; for

  costs; for interest as allowed by law; and for such other and further relief deemed

  just and proper.




                                    Page 26 of 27
Case: 4:19-cv-03197-RLW Doc. #: 20 Filed: 01/16/20 Page: 27 of 27 PageID #: 115




                                         HOLLAND INJURY LAW, LLC

                                           /s/ William K. Holland
                                         WILLIAM KING HOLLAND #40399
                                         wholland@whollandinjurylaw.com
                                         JOHN H. MOFFITT, III #66091
                                         jmoffitt@whollandinjurylaw.com
                                         130 S. BEMISTON AVE., STE. 706
                                         CLAYTON, MO 63105
                                         (314) 888-7888 – Office
                                         (314) 833-3995 – Fax


                                         NEWTON BARTH, L.L.P

                                         /s/Talmage E. Newton IV
                                         Talmage E. Newton IV, MO56647
                                         tnewton@newtonbarth.com
                                         555 Washington Ave., Ste. 420
                                         St. Louis, Missouri 63101
                                         (314) 272-4490 – Office

                                         Attorneys for Plaintiff




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically served on
all parties of record and filed with the Court via the Court’s e-filing system on this 13th
day of January 2020.


                                                /s/    William K. Holland
                                                       William K. Holland




                                      Page 27 of 27
